Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s response 9/4/2020 has been entered.  Examiner acknowledges the following by applicant:  
The 132 affidavit by Katelijn D’Halluin on 12/23/2020 is acknowledged and fully considered. 
Claims 1, 4, 10 have been amended. 
New claims 16-18 have been added. 
Claims 3, 5, 11 had/have been canceled.
In summary, claims 1-2, 4, 6-10, 12-18 are pending and examined in this office action.

Claim Rejections
Claims 4 and 10 are objected for informality:
Amended claims 4 and 10 depend on claim 16.   

Appropriate corrections are required. 

Pre-AIA -Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-8, 10, 12, 14-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hwang et al (US 20080229447, published 9/18/2008), in view of Garcon et al (US patent 6791014, granted and published 9/14/2004). 

a) preparing a soybean organogenic explant comprising at least a plant cell capable of being transformed by an Agrobacterium strain, 
b) exposing said plant cell in said explant to an Agrobacterium strain (Agrobacterium tumefaciens or Agrobacterium rhizogenes) comprising at least a first genetic construct comprising at least a gene for tolerance to an HPPD inhibitor, thereby transforming the explant with the at least one gene (the gene conferring HPPD tolerance), 
c) culturing the transformed explant in the presence of an HPPD inhibitor as selection agent, 
d) optionally selecting the transformed plant cells, 
wherein said soybean organogenic explant is a cotyledonous explant, a half-seed explant or a half-embryo seed explant, and
wherein the HPPD inhibitor is introduced only after transformation. 
Claim 6 adds a step to claim 1: e) regenerating plants and seeds comprising said heterologous gene from the transformed cell or transformed tissue.
Claim 7 is drawn to essentially the same steps of claims 1 and 6, adding selecting step (selecting being optional in claim 1).

Claims 8 and 12, and 18 add one additional limitation: the HPPD inhibitor is an isoxazole, a diketonitrile, a triketone, or a pyrazolinate.

Claims 16-17 limit claim 1, said Agrobacterium strain further comprises at least a second heterologous genetic construct (gene conferring resistance to an herbicide, nematodes, or insect) conjointly with gene for tolerance to HPPD inhibitors.  
Claim 4 limits claim 16, wherein the first and second heterologous genetic constructs are included in one or several T-DNA(s).  
Claim 10 limits claim 16, wherein the selection marker gene for tolerance to HPPD inhibitors is eliminated by crossing the transformed plants comprising at least a second heterologous genetic construct and the selection marker gene with a non-transformed variety of the same plant.  

Hwang et al teach a detailed method of preparing and transforming cotyledonary explant of soybean using Agrobacterium as medium (Examples 1-5, [0137]-[0155], claims 1-16). 
Hwang et al teach exposing the explant to Agrobacteria tumefacien comprising genic construct comprising heterologous genes (bar gene and GFP gene) and selectable marker gene (including herbicide and HPPD resistant genes in co-cultivation medium (Examples 2, [0140]-[0141], Example 5, [0155], claims 6, 8, 10).   
Hwang et al teach and claim using herbicide including HPPD inhibitors as selective agent ([0014], claim 8). 
selective agent (herbicide) is introduced to the transformed explant only after transformation (not before or during transformation), and the transformed explant is cultured with the selective agent ([Example 6, [0157]].  
Hwang et al teach selecting the transformed explant using medium comprising the selective agent ([Example 6, [0156]-[0159]].  
Hwang et al further teach regenerating the transformed explant after selection (Example 6, [0158]).  
Thus Hwang et al teach the limitations of claims 1-2, 6-7.  

Hwang et al teach that HPPD inhibitor is one of the herbicide to be uses as selective agent.  
Garcon et al explicitly teach such limitation: using HPPD inhibitor as selective agent successfully selecting soybean transformants from non-transformants. 
Garcon et al teach and claim a detailed method of transforming soybean (soya bean) by bombardment with heterologous gene conferring tolerance/resistance to HPPD inhibitors (pCH73 and pCH94), and using of HPPD inhibitors (isoxaflutole) a as selection agents (abstract, claims 1-17, Example 2, col 11, lines 37-67; col 12, lines 1-24, table 1).  Garcon et al teach that Agrobacterium mediated plant transformation is routine practice in the art as functional equivalent of bombardment (col 1, lines 16-41).
Garcon et al additionally teach the advantage of using HPPD inhibitors as selective agent is that this action produces a bleaching of the plant cells which is not harmful to the growth of cells, more particularly in the case of embryogenic tissues. Only the transformed plant cells 
Specifically, Garcon et al teach introducing HPPD inhibitor isoxaflutole after bombardment transformation (without prior bleach) or before bombardment transformation (with prior bleach), both methods achieved success (col 12, lines 1-7, table 1).   
According to MPEP 2123 II, NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
One ordinary skill in the art would have realized the advantage of non-harm to soybean cells by using HPPD inhibitors as selective agent as taught by Garcon et al, and been motivated to use HPPD inhibitors as selective agent to select soybean transformants as taught by Hwang et al and successfully practiced by Garcon et al, to achieve the same success as Garcon et al.  Given Garcon et al demonstrates the success, the expectation of success would have been high. Using HPPD inhibitor after transformation is an obvious option as taught by Garcon et al.  Therefore the invention would have been obvious over Hwang et al in view of Garcon et al.

Regarding dependent claims, Garcon et al particularly use isoxazole (isoxaflutole) or the diketonitriles as the selective agent ([0100]-[0102]), and claim using isoxazoles, diketonitriles, triketones, and pyrazolinates (claim 10), teaching instant claims 8, 12 and 18.  

Garcon et al teach the heterologous gene encodes proteins of interest, preferably conferring resistances to herbicides, insects and other diseases (col 7, lines 26-31), teaching claim 16-17. Hwang et al teach genetic construct comprises a DNA molecule delivered by an Agrobacterium cell ([0015]), reading on t-DNA, thus teaching claim 4 (depending on claim 16).
One ordinary skill in the art also would have been motivated to apply the teaching of Garcon et al, and use the specific agents, heterologous gene of interest, and method step as taught by Garcon et al, to achieve the same success as Garcon et al.  Given Garcon et al demonstrates the success, the expectation of success would have been high.  Therefore the invention would have been obvious over Hwang et al in view of Garcon et al.


Claims 9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al in view of Garcon et al, as applied to claims 1 and 7 above, and further in view of Matringe et al (p-Hydroxyphenylpyruvate dioxygenase inhibitor-resistant plants. Pest Manag Sci 61:269-276, 2005).
Claims 1 and 7 have been analyzed above.
Claims 9 and 13 add a limitation to claims 1 and 7, the soybean plant cell or plant is further transformed with a gene overexpressing PDH.  

Matringe et al teach producing plants (tobacco) by co-overexpressing a gene conferring HPPD inhibitor resistance with gene encoding PDH gene (page 269, abstract; page 274, 1st and 2nd para).
Matringe et al further teach the advantage of such co-overexpression of a gene conferring HPPD inhibitor resistance along with gene encoding PDH gene, and the result of increasing vitamin E production (page 269, Abstract; page 273, Fig 5).  Matringe et al further teach that another advantage of such co-expression is that PDH increases the resistance to HPPD inhibitor in co-expressed plant by synergistic 6-8 folds (page 273, right panel, bottom, to page 274, left panel, top). 
Matringe et al further particularly suggest the approach be applied to soybean (page 272, right col, 1st para; page 274, right col, 2nd-4th para).
Thus, one ordinary skill in the art would have realized PDH would synergistically enhance gene conferring HPPD inhibitor resistance as a selective marker as taught by Matringe et al, and been motivated to apply such combination to the soybean transformation of Hwang et al and Garcon et al, to achieve the predicted results of synergistic effect as Matringe et al. Given Matringe et al demonstrated such success, the expectation of success would have been high.   Therefore the invention would have been obvious over Hwang et al in view of Garcon et al, further in view of Matringe et al.  

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al in view of Garcon et al, as applied to claim 1 above, and further in view of Bogner et al (US 20110185445, effectively filed 1/26/2010). 
Claim 1 and 7 has been analyzed above.
Claims 14-15 limit claim 1, further comprising allowing the transformed explants cultured in step c) to form shoots, and selecting green shoots (within four weeks of transforming the explant).  
As analyzed above, Garcon et al teach using HPPD inhibitors as selective agent to produce a bleaching of the plant cells. The transformed plant cells comprising the gene for tolerance to HPPD inhibitors remain green and can be selected since they thus differ from the nontransformed cells. 
Garcon et al teach regenerating and growing the transformed tissue (col 11, lines 6-20) but do not teach selecting green shoots within four weeks of transforming the explant.  
Bogner et al teach regenerating the transformed soybean explant to shoot, and select the shoot (with HPPD inhibitors as Garcon et al) within 4 weeks of transformation ([0212]-[0213]).  
Thus, one ordinary skill in the art would have realized that selection of HPPD is selecting green cells as transformed cells from bleached untransformed cells as taught by Garcon et al, and been motivated to use the method as taught by Garcon et al and Bogner et al, and select transformed (green) shoot within 4 weeks as taught by Bogner et al, to achieved the expected result as Garcon et al and Bogner et al.  Given Garcon et al demonstrated success in soybean cells, and Bogner et al demonstrated success in soybean shoot within 4 weeks, the expectation 


Response to Arguments
Request for Interview 
Applicant respectfully requests that the Examiner contact the undersigned to resolve any issues—should any exist—after consideration of this response. Applicant thanks the Examiner in advance for his efforts to expedite the prosecution. 
Examiner agrees and will schedule upon particular request by applicant. 

The declaration under 37 CFR 1.132
The declaration by Katelijn D’Halluin on 12/23/2020 has been fully considered.  
In paragraph 5, the declaration states and argues that HPPD selection agent, have surprising advantages over the use of other selection agents (e.g., glyphosate and glufosinate), and that this new selection system is indeed associated with an unexpected range of efficiency (up to 4%), no escape (i.e. no non-transgenic green shoots, no false positive) and a greatly appreciated gain of time.
The declaration also states and argues that HPPD inhibitors used as selection agents are not lethal for the non-transformed cells. HPPD inhibitors, by inhibiting the synthesis of plastoquinones and of carotenoids, produce the bleaching of the plant cells which is not harmful to the growth of said cells. Only the transformed plant cells comprising the gene for 
The arguments are fully considered but not deemed persuasive.  The method and advantages of HPPD over other herbicides as selective agents are taught by Garcon et al, thus are not considered as surprising or unexpected.   Not only Garcon et al teach and claim a detailed method of transforming soybean (soya bean) by bombardment with heterologous gene conferring tolerance/resistance to HPPD inhibitors, but also teach the advantage of using HPPD inhibitors as selective agent is that this action produces a bleaching of the plant cells which is not harmful to the growth of cells, more particularly in the case of embryogenic tissues.  Only the transformed plant cells comprising the gene for tolerance to HPPD inhibitors remain green and can be selected since they thus differ from the nontransformed cells (col 2, lines 57-67; col 3, lines 1-4). 

In paragraphs 6-12, the declaration provides data showing the advantage of using HPPD inhibitors over other herbicides (glufosinate, a herb killing herbicide).  
The method and advantages of HPPD over other herbicides as selective agents are taught by Garcon et al.  
Specifically, Garcon et al teach introducing HPPD inhibitor isoxaflutole after bombardment transformation (without prior bleach) or before bombardment transformation (with prior bleach), both methods achieved success (col 12, lines 1-7, table 1).   
The comparison between HPPD and herb killing herbicide does not overcome the teaching of prior art, and is not considered unexpected.  



Conclusion 
No claim is allowed.   




Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/SHUBO ZHOU/Supervisory Patent Examiner, Art Unit 1662